PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/452,556
Filing Date: 26 Jun 2019
Appellant(s): Eckert, Horst



__________________
HORST ECKERT
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/28/2022 appealing from the Office Action mailed 09/23/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Argument: On page 7 through 10 (especially in page 8) of the Appeal Brief, Appellant argues that Mederer in view of “Spieker fail to teach (regarding independent claims 1 & 15):
 “receiving a demanded vehicle deceleration via an external braking demand independent of the driver’s braking demand”.
“performing a plurality of computation cycles” by a brake control unit.
Examiner Response: Examiner disagrees to the Appellant’s argument.
Mederer discloses a braking system for a vehicle.  The system includes the claimed features (as shown in the Final Action) but does not clearly teach “receiving a demanded vehicle deceleration via an external braking demand independent of the driver’s braking demand”.
Spidker discloses a vehicle includes an assisted brake module 18 which outputs pressurized hydraulic brake fluid to the respective vehicle brake actuators (see paragraph [0021]).  The assisted brake module 18 comprises the plurality of vehicle stability controllers that control the assisted braking module may be located exterior (see [0024]) which meets the scope of “receiving a demanded 
Mederer discloses at [0029] through [0036] that the brake pressure control estimates or calculates actual brake pressure, determines of the differential slip between the front axle and rear axle, then controls or regulates of the differential in the number and time duration of the “opening and closing cycles” which meets the scope of “performing a plurality of computation cycles” by a brake control unit”.

For the above reasons, the Examiner respectfully submits the rejections of claims 1-10, and 15 are proper and should be sustained.

Respectfully submitted,
/NGA X NGUYEN/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        

Conferees:
/NGA X NGUYEN/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        /MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires